Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of assault in the third degree reversed on the law and a new trial ordered. We have examined the record and find no error as to the facts. It was error for the court to have prevented defendant’s counsel from presenting the testimony of character witnesses. Such a practice is improper. The court’s statement that the district attorney would concede the good reputation of the defendant did not suffice. This excluded testimony was not merely cumulative. Lazansky, P. J., Young, Carswell and Scudder, JJ., concur; Johnston, J., dissents and votes to affirm.